Citation Nr: 1435689	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered, including the transcript of the September 2013 Board hearing presided over by the undersigned Veterans Law Judge.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Veteran states that he was let go from employment at the Government Printing Office because he was drinking heavily to the point of being unproductive.  See February 2013 VA examination.  Afterwards, the Veteran became employed part-time at the local Department of Parks and Recreation.  He states that due to his PTSD symptoms, to include his inability to concentrate, he is only able to struggle through four hours of part-time work.  See December 2010 notice of disagreement; September 2010 and February 2013 VA examinations.  The Board finds that this is cogent evidence of an inability to secure and follow a substantially gainful occupation, and therefore the Board has jurisdiction over this matter pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for a disability manifested by shaking hands, to include as secondary to medication for the treatment of PTSD, has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See June 2013 Veteran statement.  Therefore, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Because there was an inferred claim for entitlement to a TDIU, the Veteran should be provided with appropriate notice, and be scheduled for a VA general medical examination regarding TDIU.  See 38 U.S.C.A. § 5103A (West 2013); 38 C.F.R. § 3.159(c) (2013).

The Veteran indicated that he has been diagnosed and treated for panic attacks by his primary care physician, Dr. G. B.  See December 2010 notice of disagreement.  Treatment records from Dr. G. B. should be associated with the claims file.  38 C.F.R. § 3.159.  

The Veteran was last afforded VA examination in February 2013, in which the examiner did not indicate that the Veteran experiences the symptom of disturbances in motivation associated with PTSD, and the Veteran reported memory problems.  The Veteran contends that the February 2013 VA examination did not consider all of his PTSD symptoms, including his symptom of disturbances in motivation.  See September 2013 Board hearing.  The Veteran also contends that his functioning has continued to deteriorate, including that his memory is "shot."  Id.  Because the Veteran has alleged a worsening of symptoms and the existence of symptomatology that was not considered in the prior examination, a new examination is warranted to determine the current nature and severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  While the Board notes the sensitivity of the issue, the Veteran is encouraged to share with the examiner the full scope of his symptoms so that his disability may be properly rated.   

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Contact the Veteran and request that he provide information as to any outstanding treatment records regarding PTSD, specifically to include records from Dr. G. B. regarding panic attacks, and records from the Virginia Beach Vet Center.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

3. Obtain any VA treatment records from May 2013 to present.

Associate any records obtained with the Veteran's claims file (paper or electronic).

4. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. After the above development has been conducted, schedule the Veteran for a VA psychiatric examination to determine the following:

(a) Address the current nature and severity of the Veteran's PTSD.

(b) Address how the Veteran's PTSD functionally impacts his abilities as they relate to functioning in a work like setting.  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

6. Complete the above development and any additional development that is deemed warranted.  Then adjudicate the claim on appeal, including TDIU, and furnish the Veteran and his representative a supplemental statement of the case if either matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



